Exhibit 10.70

REINSTATEMENT AND FIRST AMENDMENT TO

PURCHASE AGREEMENT

THIS REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”)
dated as of January 18, 2007, is entered into by and between KBS 625 SECOND
STREET, LLC, a Delaware limited liability company (“Buyer”), and ROSENBERG SOMA
INVESTMENTS III, LLC, a Delaware limited partnership (“Seller”), with reference
to the following recitals:

RECITALS

A. Seller and KBS Realty Advisors, LLC, a Delaware limited liability company
(“Original Buyer”), are parties to that certain Purchase and Sale Agreement,
dated December 27, 2006 (the “Purchase Agreement”). Original Buyer assigned its
interest in the Purchase Agreement to KBS Capital Advisors LLC, a Delaware
limited liability company (“KBS Capital”), pursuant to that certain Assignment
and Assumption Agreement dated December 27, 2006. KBS Capital assigned its
interest in the Purchase Agreement to Buyer, pursuant to that certain Assignment
and Assumption Agreement dated January 17, 2007. All initially-capitalized terms
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreement unless the context clearly indicates otherwise.

B. The Purchase Agreement has terminated in accordance with its terms arising
out of KBS Capital’s failure to have timely delivered an Approval Notice.

C. Seller and Buyer mutually desire to reinstate the Purchase Agreement and to
amend the Purchase Agreement as provided below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1. Reinstatement of Purchase Agreement. The termination of the Purchase
Agreement is hereby revoked and, except as expressly modified by this Amendment,
the Purchase Agreement shall be, and hereby is, reinstated in its entirety and
shall be in full force and effect as if the same had never been terminated.

2. Approval Notice. Buyer hereby approves of all of the matters described in
Section 6.7 of the Purchase Agreement. Notwithstanding Section 6.7 of the
Purchase Agreement, Seller and Buyer hereby agree that this Paragraph 2 shall
constitute Buyer’s “Approval Notice” as defined in the Purchase Agreement.

3. Closing. The Closing shall be, and hereby is, extended to January 31, 2007.
Notwithstanding the provisions of Section 5.1 of the Purchase Agreement, Seller
shall have no right to further extend the Closing.

 

1



--------------------------------------------------------------------------------

4. Deposits. Notwithstanding anything to the contrary in the Purchase Agreement,
on Thursday, January 18, 2007, Buyer shall cause an additional One Million Six
Hundred and Twenty-Five Thousand Dollars ($1,625,000) (constituting Deposit #2
and Deposit #3 as described in Section 2.1 of the Purchase Agreement) in
immediately available funds to be delivered into Escrow.

5. Title Policy. Seller acknowledges and agrees that, in accordance with the
provisions of Sections 3.2 and 6.3.4 of the Purchase Agreement, and as a
condition precedent to the Closing, the form of Buyer’s Title Policy to which
Buyer shall be entitled at Closing shall be a title insurance policy in
substantially the form of the pro-forma title policy attached hereto as Exhibit
A, which form of title policy the Title Company has already committed to provide
as evidenced by the letter from the Title Company dated January 9, 2007, and
attached hereto as Exhibit A. In connection with the Closing, Seller shall
provide to the Title Company an ALTA owner’s affidavit in a form as reasonably
requested by the Title Company, and otherwise cooperate with the Title Company,
at no cost to Seller, with respect to matters as reasonably requested by the
Title Company in connection with the due authorization of Seller or otherwise.

6. Assignment. Seller hereby acknowledges Original Buyer’s assignment of the
Purchase Agreement to KBS Capital and KBS Capital’s assignment of the Purchase
Agreement to Buyer as described in Recital A above. Pursuant to the provisions
of Section 17.6 of the Purchase Agreement, no assignment by Original Buyer shall
relieve Original Buyer of any of its obligations or liabilities pursuant to the
Purchase Agreement as amended by this Amendment.

7. Promissory Note. As an additional closing condition under Section 7.2 of the
Purchase Agreement, Seller shall have delivered into Escrow the original of that
certain promissory note (“Promissory Note”), a copy of which is attached hereto
as Exhibit B, together with an assignment of such Promissory Note in a form
reasonably acceptable to Buyer and Seller. Such assignment shall be without
recourse as to Seller. Seller shall, in addition, deliver into Escrow a letter
addressed to the payor under the Promissory Note irrevocably directing such
payor to make all future payments thereunder to Buyer in accordance with any
written instructions that Buyer may thereafter provide. Seller hereby represents
and warrants that, as of January 15, 2007, the outstanding principal balance of
the Promissory Note is the amount of $178,837.64.

8. Repairs. It is acknowledged that Seller has entered into a contract with
Canon Constructors, Inc. (“Contractor”) to complete certain repair work
(collectively, the “Repair Work”), which Repair Work is more particularly
described on the cost estimate prepared by Contractor attached to this Amendment
as Exhibit C. Seller agrees, at it cost, to complete the Repair Work. It is
acknowledged and agreed that the completion of the Repair Work may or may not
occur prior to the occurrence of the Closing. The completion of the Repair Work
shall be evidenced by documentation (“Completion Documentation”) from Contractor
indicating such completion, which documentation shall include an unconditional
lien release executed by Contractor in connection with the Repair Work. In the
event that the Repair Work is completed prior to the occurrence to the Closing,
Seller shall provide to Buyer a copy of the Completion Documentation prior to
the occurrence of the Closing. In the event that the Repair Work has not been
completed prior to the occurrence of the Closing, as of the Closing,

 

2



--------------------------------------------------------------------------------

Seller shall deliver immediately available funds in an amount equal to Forty
Three Thousand Three Hundred Dollars ($43,300) (“Escrowed Funds”) to the Escrow
Agent (as described in Section 4.1 of the Purchase Agreement). The Escrowed
Funds shall be held pursuant to the provisions of the Escrow Agreement (“Escrow
Agreement”) attached hereto as Exhibit D, and upon delivery of a copy of
Completion Documentation to Buyer, the Escrowed Funds shall be released to
Seller.

9. Additional Deliveries. With respect to the deliveries by Seller and Buyer
pursuant to the provisions of Sections 8.1 and 8.2, respectively, of the
Purchase Agreement, in the event that the Repair Work has not been completed
prior to the occurrence of the Closing, Seller and Buyer shall each deposit into
Escrow three (3) counterpart originals of the Escrow Agreement duly executed by
Seller and Buyer, respectively. In addition, the Escrow Agent shall be required
to deposit into Escrow three (3) counterpart originals of the Escrow Agreement
executed by Escrow Agent

10. No Other Amendments; This Amendment Governs and Controls. Except as
expressly modified hereby, the Purchase Agreement shall remain unmodified and in
full force and effect. To the extent any of the provisions of this Amendment are
inconsistent with any of the provisions set forth in the Purchase Agreement, the
provisions of this Amendment shall govern and control.

11. Counterparts and Fax Transmission. This Amendment may be executed by fax
transmission and in any number of counterparts, each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument. Each counterpart may be delivered by facsimile transmission. The
signature page of any counterpart may be detached there from without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto.

[SIGNATURES ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Amendment as of the day
and year first above written.

 

SELLER:     Rosenberg Soma Investments III, LLC,   a Delaware limited liability
company           By:   TRC Investors III, LLC,    

a California limited liability company,

its Manager

    By:   The Rosenberg Company,      

a California corporation,

its Manager

      By:  

/s/ Douglas C. Rosenberg

        Douglas C. Rosenberg,         President  



--------------------------------------------------------------------------------

BUYER: KBS 625 SECOND STREET, LLC, a Delaware limited liability company        
By:   KBS REIT ACQUISITION XI, LLC,  

a Delaware limited liability company,

its sole member

          By:   KBS LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its sole member

            By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,      

a Maryland corporation,

general partner

              By:  

/s/ Charles J. Schreiber, Jr.

        Charles J. Schreiber, Jr.         Chief Executive Officer